TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 31, 2020



                                      NO. 03-19-00560-CV


 Citizens, Inc.; CICA Life Ltd.; and Cica Life Insurance Company of America, Appellants

                                                 v.

     Randall H. Riley; Citizens American Life, LLC; and Citizens American Life, Inc.,
                                        Appellees




         APPEAL FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
          BEFORE CHIEF JUSTICE ROSE, JUSTICES TRIANA AND SMITH
                  AFFIRMED -- OPINION BY JUSTICE TRIANA




This is an appeal from the trial court’s order denying CICA’s application for injunctive relief

signed on August 13, 2019. Having reviewed the record and the parties’ arguments, the Court

holds that there was no reversible error in the trial court’s order. Therefore, the Court affirms the

trial court’s order. Appellant shall pay all costs relating to this appeal, both in this Court and in

the court below.